Citation Nr: 1222591	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  11-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss disability, in addition to claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus, in addition to claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1943 to January 1946.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the RO denied service connection for bilateral hearing loss disability.  

2.  Some of the evidence received subsequent to the May 2001 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability. 

3.  The earliest clinical evidence of left ear hearing loss is in 1962; the earliest clinical evidence of right ear hearing loss is in 1990.

4.  The clinical evidence of record is against a finding that the Veteran's bilateral hearing loss disability is causally related to active service

5.  The Veteran is less than credible with regard to onset of chronic bilateral hearing loss. 

6.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's bilateral hearing loss disability is causally related to active service.

7.  In an unappealed May 2001 rating decision, the RO denied service connection for tinnitus.  

8.  Some of the evidence received subsequent to the May 2001 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for tinnitus. 

9.  The clinical evidence of record is against a finding that the Veteran's tinnitus is causally related to active service

10.  The earliest clinical evidence of tinnitus is in 1991.

11.  The Veteran is less than credible with regard to onset of chronic tinnitus. 

12.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's tinnitus is causally related to active service.


CONCLUSIONS OF LAW

1.  Evidence received since the May 2001 RO decision that denied service connection for bilateral hearing loss disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

2.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  Evidence received since the May 2001 RO decision that denied service connection for tinnitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).

4.  Tinnitus was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1110, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the appellant in January 2010, VA informed him of what evidence was required to substantiate and reopen the previously denied claims for entitlement to service connection for bilateral hearing loss and tinnitus, of his and VA's respective duties for obtaining evidence, and of the reasons for the prior denials.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), VA and private examination and treatment records, clinical correspondence, and the statements of the appellant in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to attempt to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims for which VA has a duty to attempt to obtain.

The claims file includes a July 2011 Social Security Administration (SSA) response to a VA request for records.  It reflects that the SSA has no medical records for the Veteran.  In addition, the claims file includes a July 2011 VA memorandum of a formal finding of the unavailability of SSA records. 

A VA examination with opinions was obtained in May 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinions obtained in this case are more than adequate.  The opinions consider the pertinent evidence of record, to include the Veteran's STRs, private and VA audiology testing results, and the statements of the Veteran regarding in-service and post service acoustic trauma.  Rationale was provided for the opinions proffered.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiology examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in rating a service-connected disability.  As the Board, in the decision below, denies service connection, there will be no rating.  Nevertheless, the examiner did describe the functional effects.  

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. §3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss and/or tinnitus disability, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the appellant's claims for entitlement to service connection for bilateral hearing loss disability and tinnitus were denied by the RO in May 2001 because the clinical evidence was against a finding that the Veteran's current bilateral hearing loss disability and tinnitus were causally related to active service.  The appellant did not appeal the rating decision and it became final.  In 2009, the appellant requested that his claims for entitlement to service connection for bilateral hearing loss disability and tinnitus be reopened. 


Evidence of record at time of last final denials

The evidence of record at the time of the last final denials in May 2001 consisted of the appellant's statements, STRs, private clinical records and correspondence, to include audiogram results, and a VA examination report with addendum. 

The appellant's STRs are negative for any complaints of, or treatment for, hearing loss or tinnitus.  His separation examination report reflects that his hearing was 15/15 on whispered voice testing. 

Private records from A.-B., the Veteran's employer, dated from 1948 to 1990 are associated with the claims file.  The records include a computer printout dated December 1990, which lists five dates of hearing tests and their results.  The earliest test is dated October 15, 1962 and reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
05
10
05
LEFT
35
05
05
05
35

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing.  Thus, the record reflects that approximately 16 years after separation from service the Veteran had normal hearing acuity in the right ear and abnormal hearing acuity in the left ear.  


The December 1990 printout also reflects that pure tone thresholds, in decibels, were as follows:





HERTZ


Right ear
500
1000
2000
3000
4000
Jan.  1978 
5
10
05
15
15
Mar. 1983
10
15
05
15
20
Dec 12, 1990
50
65
55
60
70
Dec 19, 1990
10
00
10
15
30





HERTZ


Left ear
500
1000
2000
3000
4000
Jan.   1978
10
05
05
25
50
Mar. 1983
15
15
15
35
55
Dec 12, 1990 
60
70
75
85
85
Dec 19, 1990 
30
25
50
65
65

A December 19, 1990 entry in the Veteran's clinical notes reflect that a retirement audiogram had been performed on December 12, 1990 but that the Veteran had his ears full of wax then.  The ears were cleaned on December 18, 1990 and another audiogram as repeated on December 19, 1990.

The majority of the clinical entries from 1948 to 1989 are negative for any mention of the Veteran's ears.  An April 1953 entry reflects that the Veteran had his ears checks and had "very little wax."  A September 1963 entry reflects that wax was present in both ears, and the Veteran was to use a syringe at home.  A December 1974 entry reflects that the Veteran requested that cerumen be removed from his left ear.  

The claims file also includes annual A.-B. medical department interval history forms.  The forms are noted to be from when the Veteran was age 40 to age 55.  None of the forms reflects that the Veteran complained of hearing loss or tinnitus.  In the space next to "Hearing", the annotations of "?", "okay", "average", "normal", "good", and "no" are handwritten.  

Correspondence from Dr. D.J.C., dated in March 1991, reflects that the Veteran was seen in March 1991 and, "at that time, complained of hearing loss, which he first noticed approximately seven years ago.  He feels that he can hear better from his right ear than from his left ear and that this condition has been present for some seven or eight years.  He notes constant bilateral tinnitus, which began also about seven years ago."  The report further reflects that the Veteran had worked as a machine operator and "also spent most of his time in supervision."  It was noted that he never wore hearing protection because it was not required in his work area.  The examiner noted that the amount of hearing loss in his right ear is due to industrial noise exposure, and a comparable amount (15 dB) in his left ear is also due to industrial noise exposure during his term of employment at A. - B.  The examiner noted that the additional loss in his left ear is due to factors other than industrial noise exposure.

An audiology report from Dr. S.M., dated July 1994, is of record.  It reflects that the Veteran had bilateral hearing loss with ear wax, gradual, which was noticed approximately 5-6 years earlier.  The Veteran also reported tinnitus which was constant and also which had been 5 -6 years in duration.  

A March 2001 VA examination report, with an April 2001 addendum, is of record. The examiner opined that it is not likely that the Veteran's hearing loss and tinnitus is related to military noise exposure because there was no evidence in the Veteran's STRs of hearing loss or tinnitus, the earliest record of hearing loss dates to 1978 (and that such an interval of time between recoded onset of hearing loss and tinnitus exceeds any reasonable correlation), the private examiner's report reflects that the hearing loss and tinnitus appear to be reasonably associated to industrial noise, and hearing loss from noise exposure in the military would have been immediately noticeable.  The examiner noted that there is no explanation for a delay of symptoms as described in the case.

The Veteran stated that he was given several hearing tests at A.-B. and each time they were notified of his tinnitus condition and reduced hearing.  The Veteran stated that since he was a tail gunner on B-17s in Europe during service, the tinnitus has progressively become worse.  He firmly believes that his service was the cause of his defective hearing. 

Evidence of record since the last final denial

The Veteran submitted statements that during service, he experienced problems with hearing loss, especially from an incident in the chamber for altitude testing.  He also stated that he was exposed to hazardous noise under the conditions of combat as an armorer gunner on a B-17.  He reported exposure to flight noise and machine gun noise without noise protection.  He stated that with this combat exposure, he immediately experienced both hearing loss and ringing in his ears.  He stated that the hearing loss has progressively worsened ever since his military service.  He further stated that he has had intermittent tinnitus in both ears ever since his military service.  

April 2011 and May 2011 VA examination reports reflect that the Veteran reported that his tinnitus and hearing loss began during his military service after being in a 10,000 foot simulator.  He reported that after the simulation, the was unable to hear for approximately four days, but that he did not report the hearing loss and/or tinnitus because he did not want to lose his crew.  Test results reflected that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
50
LEFT
10
15
25
65
70

Speech recognition was 88 percent for the right ear and 70 percent for the left ear.  

The examiners considered the private and VA records and opined that it is less likely than not that the Veteran's current hearing loss and tinnitus are due to noise exposure that occurred during the military.  Both examiners provided a rationale based on the Veteran's noise exposure in service, noise exposure post service, the earliest clinical evidence of hearing loss, and the Veteran's statements regarding onset. 

Old and new evidence of record considered as a whole

The newly received evidence consists of the Veteran's statement that he was in a high altitude simulation chamber in service which caused hearing loss and tinnitus.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  At the time of the last final denial, the Veteran had asserted that his hearing loss and tinnitus were due to noise exposure; thus, he has reported a different incident in service as the possible cause of his hearing loss disability.  In addition, the newly received evidence reflects abnormal hearing in the left ear in 1962, more than a decade earlier than previously noted.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Based on the foregoing, the Board finds that the evidence received since the last final denials is new and material and the claims are reopened.  

Bilateral Hearing Loss Disability reopened claim
De Novo analysis 

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for bilateral hearing loss disability may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in reconsidering the matter as the RO previously reopened and reconsidered the claim on the merits in its February 2011 statement of the case (SOC) and April 2012 supplemental SOC (SSOC).  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The first element of a claim for service connection is that there must be evidence of a current disability.  As noted above, the clinical evidence of record, to include April and May 2011 VA examination reports, reflects that the Veteran does have current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRS are negative for any complaints of, or treatment for, hearing loss.  Upon separation, his hearing acuity was noted to be 15/15 on whispered voice testing.  (See January 1946 report of physical examination).  The Veteran's DD 214 reflects that he served in Northern France, the 
Rhineland, and Central Europe during World War II.  In addition, it reflects that he was an armorer gunner.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of the Veteran's service during World War II.  38 U.S.C.A. § 1154(a) and (b) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

As noted above, the claims file includes a May 2011 VA examination report.  (The claims file includes an April 2011 VA examination report; however, the Board finds it inadequate because it reflects that the earliest evidence of hearing loss was in 1991.)  The May 2011 VA examiner opined that it is less likely than not that the Veteran's current hearing loss is due to noise exposure that occurred during the military.  The examiner considered that the earliest evidence of abnormal hearing in the left ear was in 1962, 16 years after separation from service and was only 35 dB at that time, which the examiner stated was only mild hearing loss, and subsequent to occupational noise exposure working in a machine plant.  The earliest evidence of abnormal hearing in the right ear was not until December 1990, approximately 45 years after separation from service.  The Veteran had normal hearing in the right ear upon examination in 1962, 1978, and 1983.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for approximately five decades after separation from service.  
The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible; however, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)

The Board has considered the Veteran's statements that he has had hearing loss since service, but finds that these statements are less than credible when taken in consideration with the record as a whole.  The clinical records reflect abnormal hearing acuity in the left ear upon testing in 1962, approximately 16 years after separation from service.  The evidence reflects that the Veteran did not complain of abnormal hearing acuity until years later.  A.-B. medical department interval history forms, completed for employment purposes, are noted to be from when the Veteran was age 40 to age 55 (approximately 1965 to 1980).  None of the forms reflects that the Veteran complained of hearing loss.  The Veteran's form when he was age 40 (approximately 20 years after separation from service), reflects a question mark was placed next to "hearing."  The subsequent 14 forms reflect his hearing was normal, average, good, or he had no complaints.  

As noted above, correspondence from Dr. D.J.C., dated in March 1991, reflects that the Veteran was seen in March 1991 and, "at that time, complained of hearing loss, which he first noticed approximately seven years ago.  The audiology report from Dr. S.M., dated July 1994, reflects that the Veteran reported bilateral hearing loss which was noticed approximately 5-6 years earlier.  Thus, the records in 1990s reflect that the Veteran reported that he first noticed hearing loss in the 1980s, approximately 40 years after separation from service.  If the Veteran had noticed hearing problems since service it would have been reasonable for him to have reported this upon questioning or examination while employed at A.-B., and for it to have been noted on any one of the 15 A.B. forms, in the 1991 report, or in the 1994 report; it is not.  To the contrary, the reports reflect much more recent awareness of hearing loss.  

Moreover, clinical records from 1948 to 1989 note that the Veteran complained of, or sought treatment for, numerous health problems, to include wax in the ear.  The reports are negative for any complaints of hearing loss, despite seeking treatment for wax in the ears.  Again, if the Veteran had had hearing loss since service, it would have been reasonable for him to have reported it, and for it to be noted, when he was seeking treatment for an ear condition; it is not. 

The Board is mindful that the Veteran honorably served in the military more than 65 years ago, and that memories may, or may not, fade over time.  In the present claim, the Board finds that the statements made in the 1990s, which were closer to his time in service, are more credible than those made in the 2000s. See Curry v. Brown, 7 Vet. 59 (1994).  

The Board also acknowledges the Veteran's statements that he had difficulty hearing for four days after being in a high altitude chamber.  However, the evidence is against a finding that this resulted in chronic hearing loss.  The May 2011 examiner noted that, based on the Veteran's description of the altitude chamber and its effects, it is likely that the Veteran had some change in his middle ear pressure than can produce a temporary hearing loss.  As that pressure equalizes, that hearing loss would resolve.

Finally, the Board notes that in 1947, the Veteran applied for out-patient dental treatment through VA.  The Board finds that if the Veteran had been experiencing hearing loss at that time, it would have been reasonable for him to have requested out-patient care or examination for his ears at that time; there is no evidence that he did so.  

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the Veteran's current hearing loss disability and active service.  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology.  

In sum, there is no clinical evidence that the Veteran's hearing loss disability is causally related to active service; the clinical etiology opinion with regard to the Veteran's hearing loss is against any such finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is also no competent credible evidence of continuity of symptomatology since service, and the initial clinical demonstration of hearing loss decades after separation from service is too remote to be reasonably related to service.  

The Board acknowledges that the Veteran served in World War II and greatly appreciates his honorable service and sacrifices; however, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Tinnitus reopened claim
De Novo analysis 

The Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the first element for entitlement to serviced connection has been met.

In addition, as noted above, the Board has found that exposure to acoustic trauma in service is consistent with the circumstances of the Veteran's service during World War II.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the second element of a service connection claim, injury in service, has been met.

The Board finds, for the reasons noted below, that the third requirement for service connection, competent credible evidence of a nexus between the current disability and the in-service disease or injury, has not been met.  

The May 2011 VA examiner opined that it is less likely than not that the Veteran's current tinnitus was caused by or exacerbated by his military noise exposure.  The examiner also noted that the Veteran's reported tinnitus due to an altitude chamber would most likely have been temporary and resolved when his pressure equalized.  The examiner noted that the earliest evidence of tinnitus was in 1991, with the Veteran reporting that it had begun approximately 7 years earlier.  Finally, the examiner opined that it is most likely that the Veteran's current tinnitus is due to his high frequency sensorineural hearing loss, which, as noted above, is less likely than not casually related to active service. 

There is no clinical evidence that the Veteran complained of, or sought treatment for, tinnitus for more than four decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). See also Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) 

The Board finds that the Veteran's statements that he has had tinnitus since service are less than credible when taken in consideration with the record as a whole.  March 1991 correspondence from Dr. D.J.C. reflects that the Veteran reported at that time that he first noticed approximately seven years ago.  The audiology report from Dr. S.M., dated July 1994, reflects that the Veteran reported tinnitus which was noticed approximately 5-6 years earlier.  Thus, the records in 1990s reflect that the Veteran reported that he first had tinnitus in the 1980s, more than 30 years after separation from service.  If the Veteran had noticed tinnitus since service, it would have been reasonable for him to have reported this upon examination in 1991 or 1994, and for it to have been so recorded in the report; it is not.  To the contrary, the reports reflect much more recent awareness of tinnitus.  

Moreover, the clinical records from 1948 to 1989 which note that the Veteran complained of, or sought treatment for, numerous health problems are negative for any complaints of tinnitus, despite seeking treatment for wax in the ears.  Again, if the Veteran had had tinnitus since service, it would have been reasonable for him to have reported it, and for it to be noted, when he was seeking treatment for an ear condition; it is not. 

The December 1990 computer printout reflects that the Veteran was questioned as to noise in the ears (question #1).  The printout reflects that the Veteran reported "ringing always" in December 1990 (test #4) and "left ear constant ringing" in December 1990 (test #5).  There is no such positive response for the tests conducted in 1962, 1978, or 1983.

In the present claim, the Board finds that the Veteran's statements made in the 1990s with regard to the onset of tinnitus, and which were closer to his time in service, are more credible than those made in the 2000s. See Curry v. Brown, 7 Vet. 59 (1994).  The Board also acknowledges the Veteran's statements that he had tinnitus for four days after being in a high altitude chamber.  However, as noted above, the evidence is against a finding that this resulted in his current tinnitus.  

In sum, there is no clinical evidence that the Veteran's tinnitus is causally related to active service; the clinical etiology opinion with regard to the Veteran's tinnitus is against any such finding.  There is also no competent credible evidence of continuity of symptomatology since service.  In the absence of demonstration of continuity of symptomatology by credible evidence, the initial demonstration of tinnitus decades after separation from service is too remote to be reasonably related to service.  Moreover, the VA examiner's opinion as to causation is more probative than the Veteran's opinion. 

The Board greatly appreciates the Veteran's honorable service and sacrifices; however, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability, the claim is reopened, and the appeal is allowed to this extent.

As new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


